Citation Nr: 1437142	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  03-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to the service-connected patellar subluxation of the bilateral knees.
 
2.  Entitlement to service connection for gastroesophageal reflux syndrome (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 until November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2003, March 2004, and December 2004 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2003, the RO denied service connection for gastroesophageal reflux disease (GERD).  In March 2004, the RO denied service connection for a low back disability on a direct basis.  In December 2004, the RO denied service connection for a low back disability as secondary to the service-connected patellar subluxation of the knees.

In May 2006, the Veteran appeared at a hearing before a Veterans Law Judge who has since left the Board. 

In November 2007, October 2010, and September 2012, the Board remanded the case for further development.

In December 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for GERD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current back disability is related to in-service back injuries and his service-connected knee disabilities.




CONCLUSION OF LAW

The criteria for service connection for a back disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).
	

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a back disability.  During the pendency of the appeal, the Veteran has been diagnosed with lumbosacral strain, degenerative disc disease, and spondylisthesis.

The Veteran contends that his military occupational specialty-food service-involved lifting and hauling heavy objects (including  100-pound bags of potatoes) and that these repeated maneuvers resulted in a low back disability.  

The Veteran also contends that his service-connected bilateral knee disabilities have caused abnormal gait, which has also led to his current back disability.

Service connection is warranted for a current disability that is related to an in-service injury or a service-connected disability.  See 38 C.F.R. §§ 3.303, 3.310.

Service treatment records show several complaints of back pain and a diagnosis of back strain in July 1970.

Private treatment records show a history of degenerative joint disease and chronic low back pain dating back as early as 1991.  See, e.g., Austin Travis County Community Health Center (December 2001). 

In March 2004, Dr. Gatewood, the Veteran's private physician, opined that it is at least as likely as not that the Veteran's current back disability is due to his service-connected knee disabilities.  The rationale was that favoring between the knees caused the back to be out of gait. 

In June 2004, a VA examiner opined that it is more likely that the Veteran's current back disability was caused by injury than his knee disabilities.  The examiner diagnosed lumbosacral strain, degenerative disc disease, and spondylisthesis.  The examiner noted than the Veteran reported two post-service automobile accidents.

In January 2011, a VA examiner opined that the Veteran's current back disability is not related to service.  The rationale was that the in-service back strain is not a cause or contributor to the present back disability.  

In August 2012, Dr. Wilson opined that it is at least as likely as not that the Veteran's back in-service back strain and lifting injuries are related to his current degenerative disc disease.  Dr. Wilson explained that the Veteran's in-service back problems are the type that lead to degenerative disc disease.    

The medical evidence against the Veteran's claim consists of the June 2004 and January 2011 VA medical opinions.  Both opinions are supported by little or no rationale.  As the probative value of a medical opinion comes from its reasoning, the medical evidence against the Veteran's claim is afforded little probative value. Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

The medical evidence favoring the Veteran's claim consists of Dr. Gatewood's March 2004 opinion and Dr. Wilson's August 2012 opinion.  Dr. Gatewood's, opinion is afforded some probative value because it is supported by some medical reasoning.  Dr. Wilson's opinion was based on a thorough review of the Veteran's service treatment records, interview with the Veteran, and physical examination.  He provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  Dr. Wilson's opinion is of significant probative value.

In sum, records of an in-service back injury, symptoms of back pain in and since service, and highly probative medical evidence favoring the Veteran's claim outweighs the conclusory VA medical opinions opposing the claim.  

Service connection for a back disability is warranted.  


ORDER

Service connection for a back disability is granted.


REMAND

In November 2007, the Board remanded the claim for an medical opinion as to whether the Veteran's current GERD is related to complaints of sore throat noted in service and a reported history of heartburn and regurgitation since service. 

In October 2010, the appeal was remanded once again because the RO failed to conduct the required medical examination.  

In January 2011, the Veteran was afforded a VA examination.  The examiner diagnosed GERD based on symptoms of heartburn and regurgitation, but opined that the current GERD is not related to complaints of sore throat during service.  The examiner did not address the fact that the Veteran's current diagnosis is based on symptoms he has experienced since service.  

The January 2011 VA examination is inadequate; re-examination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that GERD is related to the Veteran's active service.  

The examiner is to address the following:

(i)  Whether the Veteran's symptoms of heartburn and regurgitation in and since service suggest GERD began in service; and

(ii)  Whether in-service episodes of sore throat (between December 1969 and February 1971) could actually represent symptoms of GERD, such as heartburn. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


